ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Derik Horton has filed a complaint for a writ of mandamus. Horton seeks an order from this court which requires Judge Jose A. Villanueva to render a ruling with regard to a "motion to re-align sentence pursuant to State v. Comer" as filed in the underlying criminal actions of State v. Horton, Cuyahoga County Court of Common Pleas Case Nos. CR-364127 and CR-362588. Judge Villanueva has filed a motion to dismiss.
 {¶ 2} Attached to Judge Villanueva's motion to dismiss is a copy of a judgment entry, as journalized on April 8, 2005, which demonstrates that a ruling has been rendered with regard to Horton's "motion to re-align sentence pursuant to State v. Comer". Horton's request for a writ of mandamus is thus moot. State ex rel. Konoff v. Shafer, 80 Ohio St.3d 294,1997-Ohio-119, 685 N.E.2d 1248; Martin v. Judges of the Lucas Cty. Courtof Common Pleas (1990), 50 Ohio St.3d 71, 532 N.E.2d 906.
 {¶ 3} Accordingly, we grant Judge Villanueva's motion to dismiss. Costs to Judge Villanueva. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Dismissed.
Celebrezze, Jr., J., concurs Dyke, P.J., concurs.